Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1, 4, 6, 12, and 13 have been amended; No claims have been added or canceled. Claims 1-20 are subject to examination.
Acknowledgement is made to the Applicant’s amendment to claim 4 and 12 to obviate the previous objection. The previous objection to claim 4 and 12 is hereby withdrawn. 

Allowable Subject Matter
Claims 1-5 allowed.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUNIRATHINAM et al. (MUNIRATHINAM hereafter) (US 20200344772 A1) in view of Chen et al. (Chen hereafter) (US 20160330715 A1) and in further view of Peterson et al. (Peterson hereafter) (US 20160301617 A1).

Regarding claim 6, MUNIRATHINAM teaches, An apparatus comprising: 
control circuitry (MUNIRATHINAM; a radio network node 12, Par. 0026); and 
at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the control circuitry, cause the apparatus to perform at least the following (MUNIRATHINAM; a radio network node 12, Par. 0026): 
store one or more conditions in a database, wherein the one or more conditions specify a number of one or more resource units to be allocated to a plurality of devices for communicating with a network (MUNIRATHINAM; The memory comprises one or more units to be used to store data on, such as, allocation of bandwidth mapped to UE identities and/or types of UEs, Par. 0081; the gold user profile has total of 60% bandwidth allocation according to the table 1 and UE priority is as per the table 2 which is input from the user. Hence applying the three equations, the device bandwidth (d.sub.b) is obtained as mentioned below, Par. 0041); 
receive a request, from a first device configured to communicate with the apparatus , for access to a network (MUNIRATHINAM; The UE 10 … requesting to connect to the wifi network, Par. 0065) wherein the request comprises identifying information associated with the first device, wherein the identifying information comprises an identifier (MUNIRATHINAM; transmit the input parameters such as user name, Par. 0067) and role associated with the first device (MUNIRATHINAM; The UE 10 may also add ID of the type of UE or UE ID indicating type or capacity of the UE 10, Par. 0067; The UE and other UEs are of different types of UEs, e.g. laptop and mobile phones, and/or UEs of different capabilities e.g. different processing capacities, Par. 0036); 
determine whether a second device, associated with the identifier, is currently being allocated one or more resource units for communicating with the network wherein (MUNIRATHINAM; The user may thus connect another UE such as the UE 10 through the same user name … The radio network node 12 may then determine or identify that the second UE 14 is currently connected with e.g. same input parameters, Par. 0068); and 
in response to determining that the second device associated with the identifier is currently being allocated one or more resource units for communicating with the network (MUNIRATHINAM; Action 608. The radio network node 12 may then determine or identify that the second UE 14 is currently connected with e.g. same input parameters, Par. 0068 [Note that this is the scenario when UE 10 connects after UE 14 in Fig. 6]), determine a number of one or more resource units to provide to the first device based on the role associated with the first device and the one or more conditions stored in the database (MUNIRATHINAM; Action 610. The user of the UE 10 makes the selection by inputting the indication such as priority level and/or percentage of total bandwidth of the different UEs, and transmits the indication to the radio network node 12 … The radio network node 12 then allocates the first bandwidth to the UE 10 as indicated, Par. 0071).  
Although MUNIRATHINAM teaches WLAN, but fails to explicitly teach,
using orthogonal frequency-division multiple access (OFDMA); 
wherein determining the number of one or more resource units to provide to the first device is done without user input.
However, in the same field of endeavor, Chen teaches,
using orthogonal frequency-division multiple access (OFDMA) (Chen; a wireless local area network (WLAN), such as a high efficiency wireless local area network (HEW) … the HEW may operate in any suitable mode, including orthogonal frequency division multiple access (OFDMA) mode, Par. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of MUNIRATHINAM to include the use of OFDMA as taught by Chen in order to partition channels with fine granularity (Chen; Par. 0038).
Although MUNIRATHINAM teaches in Par. 0037 that bandwidth allocation based on learning method, but MUNIRATHINAM-Chen fails to explicitly teach,
wherein determining the number of one or more resource units to provide to the first device is done without user input.
However, in the same field of endeavor, Peterson teaches,
wherein determining the number of one or more resource units to provide to the first device is done without user input (Peterson; the prioritization may be automated based on predetermined rules. The rules may be set by an end user, set by an application or service, and/or learned over time based on previous user selections, access conflicts, etc. Once the bandwidth requests are prioritized, an allocation of bandwidth is granted to each request based on the prioritization, Par. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of MUNIRATHINAM-Chen to include the use of automated technique as taught by Peterson in order to allocate bandwidth (Peterson; Par. 0033).

Regarding claim 7, MUNIRATHINAM-Chen-Peterson teaches, The apparatus of claim 6, wherein the apparatus is further caused to allow the first device to access the network using the number of one or more resource units (MUNIRATHINAM; When the user logs on to the WiFi with same credentials in e.g. an iPhone, the user gets the priority order selection screen in the iPhone. The user selects the iPhone as high preference over the laptop. Now the user management system in the radio network node may allocate 20 Mbps to the iPhone and 10 Mbps to the laptop based on some learning algorithm, Par. 0071).  

Regarding claim 8, MUNIRATHINAM-Chen-Peterson teaches, The apparatus of claim 7, further comprising
changing, by the access point, a third number of one or more resource units being allocated to the second device for communicating with the network based on the first device being allocated resource units for communicating with the network and the one or more conditions (MUNIRATHINAM; the total allocated bandwidth for a platinum user is 30 Mbps. A user logs in to WiFi with his laptop and gets the complete bandwidth 30 Mbps allocated to it. When the user logs on to the WiFi with same credentials in e.g. an iPhone, the user gets the priority order selection screen in the iPhone. The user selects the iPhone as high preference over the laptop. Now the user management system in the radio network node may allocate 20 Mbps to the iPhone and 10 Mbps to the laptop based on some learning algorithm … the bandwidth provided to a UE may be the result of the learning method that considers both the user input and bandwidth profile for the user, Par. 0071-0072 & Peterson; In some cases, the bandwidth allocation may be zero, i.e., a connection may be terminated or paused, Par. 0033).
  
Regarding claim 9, MUNIRATHINAM-Chen-Peterson teaches, The apparatus of claim 7 and  The non-transitory computer-readable medium of claim 13 respectively, wherein the apparatus is further caused to store, in the database, status information indicating that the first device is being allocated resource units for communicating with the network (MUNIRATHINAM; The user management system in the radio network node 12 may keep track of the user profile, the allocated bandwidth, the UEs connected to the radio network node 12 and priority at that point of time, Par. 0071).  

Regarding claim 10, MUNIRATHINAM-Chen-Peterson teaches, The apparatus of claim 7, further comprising: 
receiving, by the access point, a change to the one or more conditions in the database (MUNIRATHINAM; When the user logs on to the WiFi with same credentials in e.g. an iPhone, the user gets the priority order selection screen in the iPhone. The user selects the iPhone as high preference over the laptop, Par. 0071); and 
in response to receiving the change to the one or more conditions in the database, changing either the first number of one or more resource units or the second number of one or more resource units being allocated to the first device for communication with the network based on the change to the one or more conditions in the database (MUNIRATHINAM; Now the user management system in the radio network node may allocate 20 Mbps to the iPhone … the bandwidth provided to a UE may be the result of the learning method that considers both the user input and bandwidth profile for the user, Par. 0071-0072).  

Regarding claim 12, MUNIRATHINAM-Chen-Peterson teaches, The apparatus of claim 6, further comprising: 
comparing the identifying information received from the first device with the conditions stored in the database (MUNIRATHINAM; the bandwidth provided to a UE may be the result of the learning method that considers both the user input and bandwidth profile for the user, Par. 0072).  

  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUNIRATHINAM-Chen-Peterson in view of Gahm et al. (Gahm hereafter) (US 20140321274 A1).
  
Regarding claim 11, MUNIRATHINAM-Chen-Peterson teaches, The apparatus of claim 6. 
MUNIRATHINAM-Chen-Peterson fail to explicitly teach,
wherein the apparatus is further caused to deny the first device access to the network based on the role associated with the first device and the one or more conditions stored in the database.
However, in the same field of endeavor, Gahm teaches,
wherein the apparatus is further caused to deny the first device access to the network based on the role associated with the first device and the one or more conditions stored in the database (Gahm; some form of admission control is desirable in order to deny service to less important clients when the overall network load would cause some more important clients to drop below a minimum acceptable level of bandwidth, Par. 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of MUNIRATHINAM-Chen-Peterson to include the use of admission control as taught by Gahm in order to prevent gross overload of network resources (Gahm; Par. 0014).


Claim 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUNIRATHINAM-Chen and in further view of Spencer et al. (Spencer hereafter) (US 20120192258 A1).

Regarding claim 13, MUNIRATHINAM teaches, A non-transitory computer-readable medium having instructions encoded thereon that when executed by control circuitry cause the control circuitry to (MUNIRATHINAM; a radio network node 12, Par. 0026): 
store one or more conditions in a database, wherein the one or more conditions specify a number of one or more resource units to be allocated to a plurality of devices for communicating with a network (MUNIRATHINAM; The memory comprises one or more units to be used to store data on, such as, allocation of bandwidth mapped to UE identities and/or types of UEs, Par. 0081; the gold user profile has total of 60% bandwidth allocation according to the table 1 and UE priority is as per the table 2 which is input from the user. Hence applying the three equations, the device bandwidth (d.sub.b) is obtained as mentioned below, Par. 0041); 
receive a request, from a first device configured to communicate with the control circuitry , for access to a network (MUNIRATHINAM; The UE 10 … requesting to connect to the wifi network, Par. 0065); 
determine a number of one or more resource units to provide to the first device based on the one or more conditions in the database (MUNIRATHINAM; Action 610. The user of the UE 10 makes the selection by inputting the indication such as priority level and/or percentage of total bandwidth of the different UEs, and transmits the indication to the radio network node 12 … The radio network node 12 then allocates the first bandwidth to the UE 10 as indicated, Par. 0071), the request received from the first device (MUNIRATHINAM; transmit the input parameters such as user name … The UE 10 may also add ID of the type of UE or UE ID indicating type or capacity of the UE 10, Par. 0067; The UE and other UEs are of different types of UEs, e.g. laptop and mobile phones, and/or UEs of different capabilities e.g. different processing capacities, Par. 0036), and a number of one or more devices associated with the first device (MUNIRATHINAM; Action 608. The radio network node 12 may then determine or identify that the second UE 14 is currently connected with e.g. same input parameters, Par. 0068 [Note that this is the scenario when UE 10 connects after UE 14 in Fig. 6]), wherein the one or more devices are currently being allocated resource units (MUNIRATHINAM; The user management system in the radio network node 12 may keep track of the user profile, the allocated bandwidth, the UEs connected to the radio network node 12 and priority at that point of time, Par. 0071); and 
allow the first device to access the network using the number of one or more resource units (MUNIRATHINAM; the total allocated bandwidth for a platinum user is 30 Mbps. A user logs in to WiFi with his laptop and gets the complete bandwidth 30 Mbps allocated to it. When the user logs on to the WiFi with same credentials in e.g. an iPhone, the user gets the priority order selection screen in the iPhone. The user selects the iPhone as high preference over the laptop. Now the user management system in the radio network node may allocate 20 Mbps to the iPhone and 10 Mbps to the laptop based on some learning algorithm, Par. 0071).  
Although MUNIRATHINAM teaches WLAN, but fails to explicitly teach,
wherein the one or more conditions include a role associated with each one of the plurality of devices, and wherein the role comprises a limited-access role or a full-access role;
using orthogonal frequency-division multiple access (OFDMA).
However, in the same field of endeavor, Chen teaches,
using orthogonal frequency-division multiple access (OFDMA) (Chen; a wireless local area network (WLAN), such as a high efficiency wireless local area network (HEW) … the HEW may operate in any suitable mode, including orthogonal frequency division multiple access (OFDMA) mode, Par. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of MUNIRATHINAM to include the use of OFDMA as taught by Chen in order to partition channels with fine granularity (Chen; Par. 0038).
Although MUNIRATHINAM teaches bandwidth management, but MUNIRATHINAM-Chen fails to explicitly teach,
wherein the one or more conditions include a role associated with each one of the plurality of devices, and wherein the role comprises a limited-access role or a full-access role.
However, in the same field of endeavor, Spencer teaches,
wherein the one or more conditions include a role associated with each one of the plurality of devices, and wherein the role comprises a limited-access role or a full-access role (Spencer; the system may be configured to tailor (e.g. customize) network access privileges based on a level of legitimacy (e.g. different authenticity scores). For example, a relatively complete social profile may lead to full wide-open access, or again enhanced access (e.g. greater bandwidth, longer access time, etc.) whereas a relatively limited social profile, or a profile including data of questionable authenticity may rather lead to restricted access, Par. 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of MUNIRATHINAM-Chen to include the use of profile data as taught by Spencer in order to implement access privilege (Spencer; Par. 0047).

Regarding claim 14, MUNIRATHINAM-Chen-Spencer teaches, The non-transitory computer-readable medium of claim 13, wherein the first device and the number of one or more devices associated with the first device all share an identifier (MUNIRATHINAM; FIG. 6 discloses a dynamic bandwidth management between multiple UEs of e.g. a preferred user connected to a WiFi hotspot using a same access identity such as a user name, Par. 0060).
  
Regarding claim 15, MUNIRATHINAM-Chen-Spencer teaches, The non-transitory computer-readable medium of claim 14, wherein the one or more conditions used to determine the number of one or more resource units to provide to the first device indicates a maximum number of resource units to be allocated among all devices associated with the identifier (MUNIRATHINAM; The d.sub.b represents the bandwidth to be allotted to the device in terms of Megabits per second (Mbps). Since the user has chosen IPhone with highest priority, maximum bandwidth is allotted to that device relatively as compared with others, Par. 0042).  

Regarding claim 16, MUNIRATHINAM-Chen-Spencer teaches, The non-transitory computer-readable medium of claim 13, wherein the one or more conditions used to determine the number of one or more resource units to provide to the first device indicates a maximum number of resource units to be allocated to the first device (MUNIRATHINAM; The d.sub.b represents the bandwidth to be allotted to the device in terms of Megabits per second (Mbps). Since the user has chosen IPhone with highest priority, maximum bandwidth is allotted to that device relatively as compared with others, Par. 0042).  
  
Regarding claim 17, MUNIRATHINAM-Chen-Spencer teaches, The non-transitory computer-readable medium of claim 13 respectively, further comprising
changing, by the access point, a third number of one or more resource units being allocated to the second device for communicating with the network based on the first device being allocated resource units for communicating with the network and the one or more conditions (MUNIRATHINAM; the total allocated bandwidth for a platinum user is 30 Mbps. A user logs in to WiFi with his laptop and gets the complete bandwidth 30 Mbps allocated to it. When the user logs on to the WiFi with same credentials in e.g. an iPhone, the user gets the priority order selection screen in the iPhone. The user selects the iPhone as high preference over the laptop. Now the user management system in the radio network node may allocate 20 Mbps to the iPhone and 10 Mbps to the laptop based on some learning algorithm … the bandwidth provided to a UE may be the result of the learning method that considers both the user input and bandwidth profile for the user, Par. 0071-0072 & Peterson; In some cases, the bandwidth allocation may be zero, i.e., a connection may be terminated or paused, Par. 0033).

Regarding claim 18, MUNIRATHINAM-Chen-Spencer teaches, The non-transitory computer-readable medium of claim 13, wherein the control circuitry is further configured to: 
determine identifying information of the first device based on the request received from the first device (MUNIRATHINAM; Action 607. The user of the UE 10 may input and transmit the input parameters such as user name and password into the log-in page. The UE 10 may also add ID of the type of UE or UE ID indicating type or capacity of the UE 10 … Action 608. The radio network node 12 may then determine or identify that the second UE 14 is currently connected with e.g. same input parameters, Par. 0068); and compare the identifying information of the first device with the one or more conditions stored in the database (MUNIRATHINAM; The user management system in the radio network node 12 may keep track of the user profile, the allocated bandwidth, the UEs connected to the radio network node 12 and priority at that point of time, Par. 0071).  

Regarding claim 19, MUNIRATHINAM-Chen-Spencer teaches, The non-transitory computer-readable medium of claim 13 respectively, wherein the apparatus is further caused to store, in the database, status information indicating that the first device is being allocated resource units for communicating with the network (MUNIRATHINAM; The user management system in the radio network node 12 may keep track of the user profile, the allocated bandwidth, the UEs connected to the radio network node 12 and priority at that point of time, Par. 0071).

Regarding claim 20, MUNIRATHINAM-Chen-Spencer teaches, The non-transitory computer-readable medium of claim 13 respectively, further comprising: 
receiving, by the access point, a change to the one or more conditions in the database (MUNIRATHINAM; When the user logs on to the WiFi with same credentials in e.g. an iPhone, the user gets the priority order selection screen in the iPhone. The user selects the iPhone as high preference over the laptop, Par. 0071); and 
in response to receiving the change to the one or more conditions in the database, changing either the first number of one or more resource units or the second number of one or more resource units being allocated to the first device for communication with the network based on the change to the one or more conditions in the database (MUNIRATHINAM; Now the user management system in the radio network node may allocate 20 Mbps to the iPhone … the bandwidth provided to a UE may be the result of the learning method that considers both the user input and bandwidth profile for the user, Par. 0071-0072).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art US 10911453 B2 teaches guest level access and subscriber level access on Col 13 and Prior art US 20070082654 A1 teaches full access and restricted access on Par. 0037.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416